Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,8-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dudda et al. ( US Pat.10,433,176) in view of Worrall et al. ( US Pub.2017/0181216).
In claims 1,17,25 Dudda et al. discloses an integrity protection method, applied to a terminal ( see col.1; lines 30-40; fig.3; col.8; lines 40-65 and col.9; lines 15-40; a terminal device 60 includes a memory 68 includes programming instruction to be executed by a processor 64 to perform integrity verification procedure as  shown in fig.4), comprising:
performing an integrity protection check on data packets transmitted on a data radio bearer (DRB), a split bearer corresponding to the DRB or a logical channel corresponding to the DRB (the Ue receives PDU packets ( step S2; fig.4), performs integrity verification procedure for the PDU ( step S12) (col.9; lines 15 to col.10; line 5); has splitted signaling radio bearers  to MeNB 12 and SeNB 14 (col.8; lines 10-20 and col.3; lines 35-40)); 
and determining whether an integrity protection of the DRB fails based on a result of the integrity protection check (see fig.4 steps S4, S14; col.9; lines 22-30; the UE determines whether the integrity verification procedure is performed successfully for the received PDU. At step S14; fig.4; col.9; line 65 to col.10; line 5; the integrity verification is determined not successful).
Dudda et al. does not disclose suspending the data radio bearer or continuing receiving data packets carried by the data radio bearers, in a case that it is determined that the integrity protection of the DRB fails.
Worrall et al. discloses in par[0061,0064] upon detecting an integrity check failure, the Ue would suspend all radio bearers (suspending the data radio bearer in a case that it is determined that the integrity protection of the DRB fails). 
Therefore, it would have been obvious to one skilled in art before the effective filing date of the claimed invention to combine the teaching of Worrall et al. with that of Dudda et al. to stop transmitting PDU to data radio bearers after suspending all the data radio bearers due to the failure of integrity verification.
In claim 9, Duda et al. further discloses the UE performs integrity protection based on relevant configuration transmitted from a base station ( see col.2; lines 33-50 and col.1; lines 50-67; the Ue receives control signaling RRC and “COUNT”  parameters ( relevant configuration) from access nodes to compare the next received PDU SN versus previously received PDU SN to  perform integrity verification).  
In claim 8, Dudda et al. discloses wherein the data packet is a packet data convergence protocol (PDCP) protocol data unit (PDU) ( see fig.2; col.8; lines 20-21; PDCP PDU 48) or a PDCP service data unit (SDU) ( see col.1; line 64 to col.2; line 5; service data unit SDU is discarded of the integrity verification fails) .
In claims 2,12,14,18 Dudda et al. discloses reporting integrity protection failure information of the DRB, in a case that it is determined that the integrity protection of the DRB fails (see fig.9, step T17; col.18; lines 20-25; indicate integrity failure). 
In claims 4,10,26 since the claimed limitations are combined with “or” languages, examiner believes that Dudda et al. just discloses one of the claimed limitations. Dudda et al. discloses performing the integrity protection check on data packets transmitted on the DRB, and determining whether the integrity protection of the DRB fails based on a result of the integrity protection check performed on the data packets transmitted on the DRB (the Ue receives PDU packets (step S2; fig.4), performs integrity verification procedure for the PDU ( step S12) (col.9; lines 15 to col.10; line 5) and determining whether an integrity protection of the DRB fails based on a result of the integrity protection check (see fig.4 steps S4, S14; col.9; lines 22-30; the UE determines whether the integrity verification procedure is performed successfully for the received PDU. At step S14; fig.4; col.9; line 65 to col.10; line 5; the integrity verification is determined not successful)); or
performing the integrity protection check on data packets transmitted on a split bearer of at least two split bearers corresponding to the DRB, and determining whether the integrity protection of the DRB fails based on a result of the integrity protection check performed on the data packets transmitted on the split bearer ( the UE has splitted signaling radio bearers  to MeNB 12 and SeNB 14 (col.8; lines 10-20 and col.3; lines 35-40);  and determining whether an integrity protection of the DRB fails based on a result of the integrity protection check (see fig.4 steps S4, S14; col.9; lines 22-30; the UE determines whether the integrity verification procedure is performed successfully for the received PDU. At step S14; fig.4; col.9; line 65 to col.10; line 5; the integrity verification is determined not successful); or
performing the integrity protection check on data packets transmitted on a plurality of split bearers corresponding to the DRB, and determining whether the integrity protection of the DRB fails based on a result of the integrity protection check performed on the data packets transmitted on the plurality of split bearers; or
performing the integrity protection check on data packets transmitted on a logical channel of at least two logical channels corresponding to the DRB, and determining whether the integrity protection of the DRB fails based on a result of the integrity protection check performed on the data packets transmitted on the logical channel; or
performing the integrity protection check on data packets transmitted on a plurality of
logical channels corresponding to the DRB, and determining whether the integrity protection of the DRB fails based on a result of the integrity protection check performed on the data packets transmitted on the plurality of logical channels.
In claims 6,15 Dudda et al. discloses suspending reception of data packets of the DRB ( see fig.4; step S14; col.10; lines 1-5; discard PDU), a split bearer on which the determination that the integrity protection of the DRB fails is based (see col.8; lines 12-20; the UE 36 has split signal radio bearer to MeNB 12 and SeNB 14), or a logical channel on which the determination that the integrity protection of the DRB fails is based; or
suspending a timer corresponding to the DRB, a split bearer on which the determination
that the integrity protection of the DRB fails is based, or a logical channel on which the
determination that the integrity protection of the DRB fails is based, on at least one of a radio link control (RLC) layer, a packet data convergence protocol (PDCP) layer (see col.7; lines 37-40; PDCP layer), a media access control (MAC) layer or a service data adaptation protocol (SDAP) layer.
In claims 3,13 Dudda et al. discloses wherein the integrity protection failure information comprises at least one of: an identifier of the DRB, an identifier of a split bearer (see col.8; lines 10-20; a first signal radio bearer and a second signal radio bearer) on which the determination that the integrity protection of the DRB fails is based (see fig.4; step S4; col.9; line 65 to col.10; line 2; the integrity verification is failed), or an identifier of a logical channel on which the determination that the integrity protection of the DRB fails is based.
In claims 5,11 since the claimed limitations are combined with “or” languages, examiner believes that Dudda et al. just discloses one of the claimed limitations.
Dudda et al. discloses determining that the integrity protection of the DRB fails, in a case that it is detected that integrity protection of N data packets transmitted on the DRB, the split bearer corresponding to the DRB or the logical channel corresponding to the DRB fails, where N is a positive integer greater than or equal to 1 (the Ue receives PDU packets ( step S2; fig.4; N data packets equal or greater than 1, greater than 2 ), performs integrity verification procedure for the PDU ( step S12) (col.9; lines 15 to col.10; line 5); has splitted signaling radio bearers  to MeNB 12 and SeNB 14 (col.8; lines 10-20 and col.3; lines 35-40);  and see fig.4 steps S4, S14; col.9; lines 22-30; the UE determines whether the integrity verification procedure is performed successfully for the received PDU. At step S14; fig.4; col.9; line 65 to col.10; line 5; the integrity verification is determined not successful); or
determining that the integrity protection of the DRB fails, in a case that it is detected that integrity protection of N consecutive data packets transmitted on the DRB, the split bearer corresponding to the DRB or the logical channel corresponding to the DRB fails, where N is a positive integer greater than or equal to 2 ( see col.10; lines 52-65; sequence numbers of PDU is incremented up to a threshold number); or

determining that the integrity protection of the DRB fails, in a case that it is detected that integrity protection of N data packets of M consecutive data packets transmitted on the DRB, the split bearer corresponding to the DRB or the logical channel corresponding to the DRB fails, where M is a positive integer greater than or equal to 2, N is a positive integer greater than or equal to 1, M is greater than or equal to N; or
determining that the integrity protection of the DRB fails, in a case that it is detected that integrity protection of a preset proportion of data packets transmitted on the DRB, the split bearer corresponding to the DRB or the logical channel corresponding to the DRB within a preset duration fails.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 7, the prior art fails to disclose starting a counter, and incrementing a count value of the counter each time integrity protection failure information of the DRB is reported, wherein integrity protection failure information of the DRB is not reported any longer in a case that the count value of the counter reaches a preset threshold.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu et al. (US Pub.2019/0253895; Control Signaling Processing Method, Device, and System);
Yang (US Pat.11,044,609; Method and Device for Integrity Protection).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413